Judge Ovvslex
delivered the Opinion of the Court.
It was irregular for the county court, upon the motion of M’Gowen, without his son being a party, to make an order releasing his son from his apprenticeship to M’Daniel. The act of assembly of this country gives jurisdiction in such cases to the county court, but requires the application to be made by the apprentice*, it is not intended to say that a father cannot, on behalf of his infant son, prosecute such a proceeding, but it is designed to say, that if he does so, the proceedings must be carried on in the name of the apprentice and not in the name of the father.
The order of the county court must, therefore, be reversed with cost.

2 Dig. L. K. Title, Muster and apprentice 381, 1 Littell’s L. K. 677.